DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Remarks filed on 6/30/2022. Applicant has amended independent claims 11 and 16; and added new dependent  claims 21-23. However, the rejection is made final for the following reasons of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-11, 15-17, 19, 20-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al., CN 202339945 (machine translation).
Regarding claim 1, Takashi et al., teaches a battery system (lead storage battery 100; abstract), comprising: 
a lead-acid battery (lead battery 100) comprising:
 a housing (Fig. 1, 3; lead battery 100) ; 
a plurality of lead-acid battery cells (Fig. 1, 3; battery cell 2) disposed within the housing (Fig. 1, 3); 
a vent port (exhaust ports 3b) in the housing configured to vent gases evolved from the plurality of lead-acid battery cells (0073-0074); 
a vent adapter configured to fluidly couple the vent port with a vent connector (exhaust ports 3b; main flow path 3c1; downward flow path 3c2; exhaust port 3c3; exhaust flow passage 3c) having a different geometric shape (Fig. 6, 8, 10) (“tapered hole”; 0079), comprising: 
a first connector substantially matched in shape and size with the vent port to enable an interference fit between the vent port and the first connector (Fig. 6, 8, 10) (0079); and 
a second connector having a different shape than the vent port of the lead acid battery (Fig. 6, 8, 10) (0079); and 
wherein the lead-acid battery has a first battery group designation (Fig. 6, 8, 10) (0079); and the second connector is substantially matched in shape and size with a different vent port of a second battery group designation so as to mimic the different vent port of another lead-acid battery having the second battery group designation (Fig. 6, 8, 10) (0079-80).
MPEP 2114 states: APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997.)  In this case, the second end is tapered vs the vent which is cylindrical, thus the adaptor can be used to attach to a different shaped battery. 
Regarding claim 8, Takashi et al. teaches comprising a kit having the lead-acid battery (lead storage battery 100) and the vent adapter (adapter 8).
Regarding claim 9, Takashi et al. teaches wherein the first connector has an outer surface geometry that is shaped and sized to be inserted into and mate with the vent port in the interference fit (Fig. 6, 8, 10) (0079). 
Regarding claim 10, Takashi et al. teaches wherein the second connector has an outer surface geometry shaped and sized to be inserted into and mate with the vent connector in an interference fit  (Fig. 6, 8, 10) (0079).
Regarding claim 11, Takahashi et al., teaches a battery system (lead storage battery 100; abstract), comprising: 
a lead-acid battery (lead storage battery 100; abstract), having a vent port (exhaust ports 3b); 
a vent adapter mated to the vent port in an interference fit and having a connector (exhaust ports 3b; main flow path 3c1; downward flow path 3c2; exhaust port 3c3; exhaust flow passage 3c) configured to fluidly couple the lead acid battery with a vent connector via an internal vent path to flow vented gasses from a first side of the adapter to a second side of the adapter (Fig. 1, 3, 4, 6)  the vent connector having a different geometric shape than the vent port (Fig. 6, 8, 10) (“tapered hole”; 0079); and 
the internal vent path comprising a first portion having a first cross-sectional surface area, a second portion having a second cross-sectional surface area greater than the first cross-sectional surface area, and a third portion having a third cross-sectional surface area greater than the second cross-sectional surface area; and 
wherein the lead-acid battery has a first battery group designation (Fig. 6, 8, 10) (0079), and the connector is substantially matched in shape and size with a vent connector associated with a second battery group designation so as to mimic the different vent port of another lead-acid battery having the second battery group designation (Fig. 6, 8, 10) (0079).
Regarding claim 15, Takashi et al., teaches comprising the vent connector (exhaust ports 3b; main flow path 3c1; downward flow path 3c2; exhaust port 3c3; exhaust flow passage 3c) attached to the connector of the vent adapter (adapter 8) (Fig. 9). 
Regarding claim 16, Takashi et al., teaches a battery system (abstract), comprising: a lead-acid battery (lead storage battery 100) installed within a vehicle (abstract), comprising: a housing (battery 100); a plurality of lead-acid battery cells (Fig. 1, 3; battery cell 2) disposed within the housing (battery 100) and being electrically coupled to the vehicle (0094) via two or more terminals of the lead-acid battery (0094); and a vent port in the housing (exhaust hole 3c3), the vent port being fluidly coupled to a vent passage of the vehicle via a vent adapter (adapter 8), wherein the vent adapter is directly coupled to the vent port at a first end and is directly coupled to the vent passage of the vehicle at a second end, and the first and second ends of the vent adapter have respective different cross-sectional geometric shapes (Fig. 6, 8, 10) (0079), and wherein, the second end further comprises a female mating connector comprising a keyed region (Fig. 3)  the keyed region comprising a curve with an angle of less than 360 degrees and joined at its ends by a second geometry to form a key opening (Fig. 3 and 4, ref. 3c2). 
Regarding claim 17, Takashi et al., teaches wherein the first and second ends of the vent adapter comprise outer surface geometries mated via respective interference fits with the vent port and vent passage  (Fig. 6, 8, 10) (0079).
Regarding claim 19, Takashi et al., teaches wherein the first end of the vent adapter (adapter 8) comprises an outer surface geometry mated via first interference fit with the vent port and the second end of the vent adapter (adapter 8) comprises an inner surface geometry mated via a second interference fit with the vent passage  (Fig. 6, 8, 10) (0079).
Regarding claim 20, Takashi et al., teaches comprising an additional lead-acid battery (lead storage battery 100) disposed proximate the lead acid battery, the lead-acid battery and the additional lead-acid battery being secured within the vehicle (0094).
Takashi et al., does not teach using at least a hold down bar extending across respective covers of the lead-acid batteries, the vent port of the lead-acid battery being positioned proximate the position of the hold down bar, wherein the vent adapter comprises a first portion having the first end and extending away from the lead-acid battery and toward the additional lead-acid battery in a first direction, and the vent adapter comprises a second portion having the second end and a crosswise axial orientation relative to the first portion, and wherein the second portion extends along an available space between the respective covers of the lead-acid battery and the additional lead-acid battery and generally away from the hold down bar.
However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 21, , Takashi et al., teaches the second connector comprises a female mating connector comprising a keyed region, the keyed region comprising a curve with an angle of less than 360 degrees and joined at its ends by a second geometry to form a key opening (exhaust ports 3b; main flow path 3c1; downward flow path 3c2; exhaust port 3c3; exhaust flow passage 3c).
Regarding claim 22, , Takashi et al., teaches the vent adapter (adapter 8) further comprises:
a first portion having a first cross-sectional surface area; a second portion having a second cross-sectional surface area greater than the first cross- sectional surface area; and a third portion having a third cross-sectional surface area greater than the second cross- sectional surface area (exhaust ports 3b; main flow path 3c1; downward flow path 3c2; exhaust port 3c3; exhaust flow passage 3c) (Fig. 6).
Regarding claim 23, Takashi et al., teaches wherein the second side of the vent adapter (adapter 8) further comprises a female mating connector comprising a keyed region, the keyed region comprising a curve with an arc angle of less than 360 degrees and joined at its ends by a second geometry to form a key opening (exhaust ports 3b; main flow path 3c1; downward flow path 3c2; exhaust port 3c3; exhaust flow passage 3c).

Claims 3 -5, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al., CN 202339945 (machine translation), in view of “BCI Group Numbers”.

Regarding claim 3, although Takashi et al., does not teach wherein the first battery group designation is BCI group 65 and the second group designation is BCI group 66. 
BCI Group Numbers teaches Group Numbers and dimensions in the table.
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of BCI Group Numbers into Takashi because BCI Group Numbers is a table of the Battery Council International (BCI) which provides the designated Group Numbers and the dimensions of the batteries.
Regarding claim 4, although Takashi et al., does not teach wherein the first battery group designation is BCI group 24F, and the second connector comprises a keyed receptacle configured to receive and form an interference fit with a keyed vent tube, BCI Group Numbers teaches Group Numbers and dimensions in the table.
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of BCI Group Numbers into Takashi because BCI Group Numbers is a table of the Battery Council International (BCI) which provides the designated Group Numbers and the dimensions of the batteries.
Regarding claim 5, although Takashi does not teach wherein the first and second group designations have maximum dimension requirements within approximately 10% of one another, BCI Group Numbers teaches Group Numbers and dimensions of the batteries in the table.
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of BCI Group Numbers into Takashi because BCI Group Numbers is a table of the Battery Council International (BCI) which provides the designated Group Numbers and the dimensions of the batteries.
Regarding claim 13, Takashi et al. does not teach wherein the first battery group designation is BCI group 65 and the second group designation is BCI group 66. BCI Group Numbers teaches Group Numbers and dimensions in the table.
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of BCI Group Numbers into Takashi because BCI Group Numbers is a table of the Battery Council International (BCI) which provides the designated Group Numbers and the dimensions of the batteries.
Regarding claim 14, Takashi et al. does not teach wherein the first battery group designation is BCI group 24F, and the connector comprises a keyed receptacle configured to receive and form an interference fit with a keyed vent tube. 
BCI Group Numbers teaches Group Numbers and dimensions in the table.
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of BCI Group Numbers into Takashi because BCI Group Numbers is a table of the Battery Council International (BCI) which provides the designated Group Numbers and the dimensions of the batteries.

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. The Applicant argues that “the subject matter of paragraph [0079] does not adequately describe or suggest all features of independent claim 1.” 
However, as seen in the Figures, including Fig. 6-10, the features of claim 1 are described in paragraph 0079, and/or illustrated in the figures.  The adaptor produces a different exhaust (tapered end) than that of the vent thus meeting the limitation.

    PNG
    media_image1.png
    255
    212
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    450
    395
    media_image2.png
    Greyscale

MPEP 2114 states: APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997.)  In this case, the second end is tapered vs the vent which is cylindrical, thus the adaptor can be used to attach to a different shaped battery. 

Applicant argues that the prior art of record does not teach "second connector having a different shape than the vent port of the lead acid battery". 
However, as seen in Fig. 5A and 9,  there is a circle shape and a cone (tapered) shape, which would provide a first and second connector.
Applicant argues “Applicant can find no description in paragraph [0079] for the cited reference teaching, suggesting, or describing a second connector substantially matched to the vent port of a second battery designation.” 
However, the prior art in paragraph 0079 teaches “The straight through hole 311x forms the downward flow path 3c2, and the lower side of the through hole 311x opens as the collective exhaust port 3c3…This through-hole 311x is a tapered hole whose cross-sectional opening gradually becomes smaller as it goes downward.” Thus, the adaptor attaches at one end of the vent and the other end has a tapered exhaust which is different shape that the cylindrical vent
Applicant argues that “The cited reference does not teach, suggest, or describe an adapter having a first portion having a first cross-sectional surface area, a second portion having a second cross-sectional surface area greater than the first cross-sectional surface area, and a third portion having a third cross-sectional surface area greater than the second cross-sectional surface areas as in amended independent claim 11.”
However, Takashi teaches an adapter (adapter 8) having a first and second portion with different size surface areas (downward flow path 3c2; exhaust port 3c3; exhaust flow passage 3c) (Fig. 6).

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727